Exhibit 10.1
NOTE PURCHASE AND SALE AGREEMENT
     THIS NOTE PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into as of
December 22, 2010 (“Effective Date”) by and between SOLAR POWER, INC., a
California corporation (“Seller”), and HEK PARTNERS, LLC, a California limited
liability company (“Buyer”).
     1. Background.
          (a) Seller was a party to that certain Engineering, Procurement and
Construction Contract dated September 30, 2009 (“EPC Agreement”) between Seller
and Solar Tax Partners 1, LLC (“STP1”) pursuant to which STP1 contracted with
Seller to construct and install an electricity grid-connected photovoltaic solar
power plant facility with a total generating capacity rated at approximately
3,614.56 kWp (“Generating Facility”). Buyer is the managing member of STP1.
          (b) As partial payment of the purchase price under the EPC, Seller
agreed that $3,630,164 of the payment required under the terms of the EPC
Agreement could be paid pursuant to a promissory note (“Promissory Note”) made
by Buyer in favor of Seller.
          (c) Buyer and Seller have been negotiating to amend the terms of the
Promissory Note to provide that the current payment schedule be eliminated and
that payments be made from cash distributions to Buyer from the Generating
Facility entities, over a term not to exceed twenty (20) years.
     2. Purpose. Seller wishes to sell, transfer and assign and Buyer wishes to
purchase and assume all of Seller’s right, title, and interest under the
Promissory Note and Security Agreement (“Note Documents”), subject to the terms
and conditions of this Agreement.
     3. Purchase and Sale of Note. As of the Effective Date, Seller agrees to
sell the Promissory Note to Buyer on the following terms and conditions:
(a) Buyer shall (i) pay to Seller the sum of One Million Dollars ($1,000,000) in
cash (“Purchase Price”) and (ii) hereby agree to the release of Seller set forth
in Section 5 below, and (b) Seller shall assign to Buyer all right, title and
interest in and to the Promissory Note, and shall agree to pay the following
future obligations of Buyer concurrent with the closing of a loan by East West
Bank to STP1 to refinance the Generating Facility: (i) all closing, recording
and escrow fees and costs, (ii) the attorney’s fees of Greystone Renewable
Energy Fund 2008-A, LLC in connection with such loan, (iii) and any funding
shortfall required to close the loan.
     4. Assignment of Promissory Note. Concurrent with the payment by Buyer of
the Purchase Price, Seller shall execute and deliver to Buyer the Assignment of
Promissory Note in the form attached hereto as Exhibit A to which the original
executed Promissory Note shall be attached.
     5. Release and Waiver of Claims.
          (a) Buyer hereby releases, waives, and forever discharges Seller, its
successors in interest, and its past, present and future assigns, officers,
directors, subsidiaries, affiliates, and insurers, from any and all past claims,
demands, actions, liabilities and causes of actions, of

 



--------------------------------------------------------------------------------



 



every kind and character, whether asserted or unasserted, whether known or
unknown, suspected or unsuspected, in law or in equity, for or by reason of any
matter, cause or thing whatsoever, arising out of or in connection with the
Generating Facility, excepting only the obligations created by, and the
representations, warranties and covenants made in this Agreement and under that
Guaranty dated December 23, 2009.
          (b) It is understood and agreed that the Release in Section 5(a) is
intended to cover and does cover all claims or possible claims of every nature
and kind whatsoever, whether known or unknown, suspected or unsuspected, or
hereafter discovered or ascertained, and all right under Section 1542 of the
Civil Code of California (“Section 1542”) are hereby expressly waived. The
parties acknowledge that they are familiar with Section 1542, which reads as
follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     The Buyer expressly, knowingly, and intentionally waives and relinquishes
any and all rights that they have under Section 1542, as well as under any other
similar state or federal statute or common law principle.
     6. Miscellaneous.
          (a) Entire Agreement. This Agreement and the Exhibits hereto contain
the entire agreement of the parties hereto, and supersede any prior written or
oral agreements between them concerning the subject matter contained herein,
including, without limitation, any letters of intent or letters of interest
between the parties. THERE ARE NO REPRESENTATIONS, AGREEMENTS, ARRANGEMENTS OR
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER WHICH ARE NOT
FULLY EXPRESSED HEREIN.
          (b) Amendment. The provisions of this Agreement may be modified at any
time by agreement of the Parties. Any such agreement shall be ineffective to
modify this Agreement in any respect unless in writing and signed by the Parties
against whom enforcement of the modification or discharge is sought.
          (c) Further Assurances. Each Party agrees to execute and deliver such
other assurances, deeds, instructions, instruments of transfer and other
documents as may be reasonably requested by the other Party to carry out the
purpose and intent of this Agreement.
          (d) Attorneys’ Fees. In the event any of the parties shall commence
legal proceedings or arbitration proceedings for the purpose of enforcing any
provision or condition hereof, or by reason of any breach arising under the
provisions hereof, then the prevailing party in such proceeding shall be
entitled to court costs and reasonable attorneys’ fees to be determined by the
Court or Arbitrator. Without limiting the generality of the foregoing, the
prevailing party shall be entitled to recover its attorneys’ fees and other
legal expenses incurred in connection with a bankruptcy or other
insolvency-related proceeding of the other party (and including such fees

 



--------------------------------------------------------------------------------



 



and expenses incurred in efforts, whether successful or not, to obtain adequate
protection, annulment, modification or termination of the automatic stay).
          (e) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of their respective successors and permitted assigns.
          (f) Waiver. Any of the terms or conditions of this Agreement may be
waived in writing at any time by the party entitled to the benefit thereof, but
no such waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts and each such counterpart shall be deemed an original, but all of
which, when taken together, shall constitute one agreement. Signatures
transmitted by facsimile or by .pdf file delivered via electronic mail shall be
binding; provided, however, that any Party transmitting its signature by
facsimile or such electronic mail shall promptly send an original signature to
the other Party.
          (h) Invalidity of Provision. If any provision of this Agreement as
applied to either party or to any circumstance shall be adjudged by a court of
competent jurisdiction to be void or unenforceable for any reason, the same
shall in no way affect (to the maximum extent permissible by law) any other
provision of this Agreement, the application of any such provision under
circumstances different from those adjudicated by the court, or the validity or
enforceability of this Agreement as a whole.
          (i) Governing Law. The rights and obligations of the Parties and the
interpretation and performance of this Agreement shall be governed by the laws
of the State of California, excluding its conflicts of laws rules.
[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Note Purchase and Sale Agreement has been executed
and is effective as of the date set forth above.

                      SELLER:       BUYER:    
 
                    SOLAR POWER, INC., a California corporation       HEK
PARTNERS , LLC, a California limited liability company    
 
                   
By:
  /s/ Joseph Bedewi       By:   /s/William H. Hedden    
 
                   
Name:
  Joseph Bedewi           William H. Hedden, Manager    
Title:
  Chief Financial Officer                
 
          By:   /s/ Steven Kay    
 
                   
 
              Steven Kay, Manager    
 
                   
 
          By:   /s/ Stephen C. Kircher    
 
                   
 
              Stephen C. Kircher, Manager    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT OF PROMISSORY NOTE
     THIS ASSIGNMENT OF PROMISSORY NOTE (“Assignment”) is made as of
December 22, 2010 by SOLAR POWER, INC., a California corporation (“Assignor”)
and HEK PARTNERS, LLC, a California limited liability company (“Assignee”).
     1. Background. Assignor and Assignee have entered into that certain Note
Purchase and Sale Agreement dated December 22, 2010 (“Purchase Agreement”)
pursuant to which Assignor has agreed to sell, transfer and assign to Assignee
all of Assignor’s right, title and interest in and to that certain Promissory
Note dated December 23, 2009 by Assignee in favor of Assignor in the principal
amount of $3,630,164 (“Promissory Note”), the original copy of which is attached
as Attachment 1.
     2. Assignment. Assignor hereby assigns, conveys, grants and transfers to
Assignee, all of Assignor’s right, title, and interest in and to the Note and
assigns and delegates to Assignee all of the terms, covenants, conditions,
duties and obligations to be performed by Assignor under the Note arising from
and after the Effective Date.
     3. Assumption. Assignee hereby accepts and assumes from Assignor all such
right, title, and interest in and to the Promissory Note, and accepts and
assumes the delegation and agrees to perform and fulfill all the terms,
covenants, conditions, and obligations required to be performed and fulfilled by
Assignor under the Promissory Note.
     4. Entire Agreement. This Assignment, together with the Purchase Agreement
which is incorporated herein by reference, contains the entire agreement of the
parties hereto, and supersedes any prior written or oral agreements between them
concerning the subject matter contained herein, including, without limitation,
any letters of intent or letters of interest between the parties.
     IN WITNESS WHEREOF, this Assignment and Assumption of Note has been
executed and is effective as of the date set forth above.

                      ASSIGNOR:       ASSIGNEE:    
 
                    SOLAR POWER, INC., a California corporation       HEK
PARTNERS , LLC, a California limited liability company    
 
                   
By:
  /s/ Joseph Bedewi       By:   /s/ William H. Hedden    
 
                   
Name:
  Joseph Bedewi           William H. Hedden, Manager    
 
                   
Title:
  Chief Financial Officer                
 
                   
 
          By:   /s/ Steven Kay    
 
                   
 
              Steven Kay, Manager    
 
                   
 
          By:   /s/ Stephen C. Kircher    
 
                   
 
              Stephen C. Kircher, Manager    

 